     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 1 of 8 PageID #:36




                         IN UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Kalvin D. Williams,                            )
                                               )
      Plaintiff,                               )
v.                                             )       Case No. 1:21-cv-01964
                                               )
                                               )
Woodland Park Chicago LLC, Jonathan D.         )
Mickelson a/k/a Julian Mickelson and           )
Lukasz Kristen a/k/a Lucas Kristen,            )
                                               )
     Defendants.                               )      JURY TRIAL DEMANDED



       FIRST AMENDED COMPLAINT OF EMPLOYMENT DISCRIMINATION

       Plaintiff, Kalvin D. Williams (“Williams”), by and through his attorneys, Pietrucha Law

Firm, LLC, alleges and states as follows:

                                      INTRODUCTION

       1.      The Plaintiff, Williams, brings this action against the Defendants, Woodland Park

Chicago LLC (“Woodland Park”), for violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §2000(e) et seq. (“Title VII”) and against Woodland Park, Jonathan Mickelson a/k/a Julian

Mickelson (“Mickelson”) and Lukasz Kristen a/k/a Lucas Kristen (“Kristen”) (collectively the

“Defendants”) for violations of 42 U.S.C § 1981 (“Section 1981”).

                              PARTIES AND JURISDICTION

       2.      Williams is a brown-skinned, African-American/Black male/man and a resident of

Cook County, Illinois. At all relevant times to the Complaint, Williams was an employee of

Woodland Park as defined by Title VII and Section 1981.
     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 2 of 8 PageID #:37




       3.       Upon information and belief, Woodland Park is an Illinois limited liability

company formed under the laws of the State of Illinois and does business in Cook County, Illinois,

providing residential property and property management. At all relevant times, Woodland Park

was Williams’ employer as defined by Title VII and Section 1981.

       4.       Upon information and belief, Mickelson is an individual who serves as Woodland

Park’s Chief Executive Officer. Mickelson is a resident of the state of Illinois and is a light-

skinned Caucasian/white male/man.

       5.      Upon information and belief, Kristen is an individual who serves as Woodland

Park’s managing member. Kristen is a resident of the state of Illinois and is light-skinned

Caucasian/white male/man.

       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, in that this

is a civil action arising under Title VII, and pursuant to §1343(a)(l), and 42 U.S.C. § 1981, in that

this is also a civil action arising under Section 1981.

                                              VENUE

       7.      Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3), in that the unlawful

employment practice was committed in Cook County, Illinois, and there is no other district that

has substantial connection to the claim.
     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 3 of 8 PageID #:38




                                 CONDITIONS PRECEDENT

       8.      On January 4, 2021, Williams timely filed charges of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) as follows (See Exhibit A):




       9.      On or about January 14, 2021, the EEOC issued Williams a Notice of Right to Sue

(See Exhibit B). This Complaint has been filed within 90 days of receipt of that notice.

                                             FACTS

       10.     Williams began working for Defendants on or about July 29, 2020 as Community

Manager.

       11.     Williams was qualified for the job, as the job required 3 years of property

management experience, and Williams’ experience met this requirement.

       12.     During Williams’ job interview with Defendants, on several occasions Defendants

made inappropriate comments about a Black caregiver hired by Mickelson’s family, assumed

Williams had children, asked how many children he fathered, asked whether he was married and

inquired about Williams’ ability to secure childcare while employed, while Defendants, upon
     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 4 of 8 PageID #:39




information and belief, did not ask these questions of non-black, light-skinned employees or

female/women employees.

       13.     After Williams informed Defendants that he was an unmarried father, Williams

requested to be paid by direct deposit of his paycheck to his bank account, but Defendants did not

proceed in setting up Williams’ direct deposit for payroll, even though, upon information and

belief, Defendants provided direct deposit payroll for other employees not in Williams’ protected

classes.

       14.     Instead, Defendants marginalized Williams by failing to provide him with the same

benefits given to similarly situated employees who did not share the same race, color or gender.

       15.     For example, as it related to health insurance, even though Defendants advertised

that Williams’ job would come with “health insurance” as a benefit, Defendants did not provide

Williams with health insurance. Instead, Defendants promised to reimburse Williams up to

$350.00 per month for health benefits, treating other employees not of the same classes more

favorably by offering them bona fide health insurance.

       16.     Defendants also failed to properly deduct employment taxes from Williams’ pay.

       17.     As a result of the disparate treatment, Williams complained to Defendants, asking

about his health insurance, direct deposit status and taxes.

       18.     After employing Williams for only a few weeks, on August 18, 2020, Mickelson

suddenly claimed Williams was not a good fit for the job and fired him.
     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 5 of 8 PageID #:40




                                        COUNT ONE
          Race Discrimination in Violation of Title VII of the Civil Rights Act of 1964
                                  (42 U.S.C. §§ 2000e et al.)
                                  (Against Woodland Park)

          19.   Williams repeats and realleges paragraphs 1 through 18 hereof, as if fully set forth

herein.

          20.   Williams is African-American/Black and was qualified for his position when

Defendants fired him.

          21.   Defendants made discriminatory decisions that marginalized Williams regarding

his race. Specifically, Defendants assumed that because Williams is African-American/Black he

would be unmarried, have kids out of wedlock and be unable to secure childcare, as Mickelson

recounted that an African-American/Black woman was employed by his family as his childhood

nanny.

          22.   Williams suffered damages as a result of Defendants' unlawful discriminatory

actions, including but not limited to emotional distress, past and future lost wages and benefits,

and the costs of bringing this action.

          23.   Defendants intentionally violated Williams’ rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.

                                        COUNT TWO
          Color Discrimination in Violation of Title VII of the Civil Rights Act of 1964
                                   (42 U.S.C. §§ 2000e et al.)
                                  (Against Woodland Park)

          24.   Williams repeats and realleges paragraphs 1 through 23 hereof, as if fully set forth

herein.
       Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 6 of 8 PageID #:41




          25.   Williams is brown-skinned and was qualified for his position when Defendants

fired him.

          26.   Defendants made discriminatory decisions that marginalized Williams regarding

his color. Specifically, Defendants assumed that because Williams is brown-skinned he would be

unmarried, have kids out of wedlock and be unable to secure childcare, as Mickelson recounted

that a brown-skinned woman was employed by his family as his childhood nanny.

          27.   Williams suffered damages as a result of Defendants' unlawful discriminatory

actions, including but not limited to emotional distress, past and future lost wages and benefits,

and the costs of bringing this action.

          28.   Defendants intentionally violated Williams’ rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.

                                       COUNT THREE
           Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964
                                   (42 U.S.C. §§ 2000e et al.)
                                  (Against Woodland Park)

          29.   Williams repeats and realleges paragraphs 1 through 28 hereof, as if fully set forth

herein.

          30.   Williams is male/man and was qualified for his position when Defendants fired

him.

          31.   Defendants made discriminatory decisions that marginalized Williams regarding

his sex. Specifically, Defendants assumed that because Williams is an unmarried man, he would

have kids out of wedlock and be unable to secure childcare, as Mickelson recounted that a

female/woman was employed by his family as his childhood nanny.
     Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 7 of 8 PageID #:42




          32.   Williams suffered damages as a result of Defendants unlawful discriminatory

actions, including but not limited to emotional distress, past and future lost wages and benefits,

and the costs of bringing this action.

          33.   Defendants intentionally violated Williams’ rights under Title VII, with malice or

reckless indifference, and, as a result, is liable for punitive damages.

                                       COUNT FOUR
                        Race Discrimination in Violation of Section 1981
                                      (42 U.S.C. § 1981)
                                   (Against All Defendants)

          34.   Williams repeats and realleges paragraphs 1 through 33 hereof, as if fully set forth

herein.

          35.   Williams is African-American/Black and was qualified for his position when

Defendants fired him.

          36.   Defendants made discriminatory decisions that marginalized Williams regarding

his race. Specifically, Defendants assumed that because Williams is African-American/Black he

would be unmarried, have kids out of wedlock and be unable to secure childcare, as Mickelson

recounted that an African-American/Black woman was employed by his family as his childhood

nanny.

          37.   Williams suffered damages as a result of Defendants' unlawful discriminatory

actions, including but not limited to emotional distress, past and future lost wages and benefits,

and the costs of bringing this action.

          38.   Defendants intentionally violated Williams’ rights under Section 1981, with malice

or reckless indifference, and, as a result, is liable for punitive damages.

                                     PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests judgment as follows:
    Case: 1:21-cv-01964 Document #: 12 Filed: 06/23/21 Page 8 of 8 PageID #:43




       A. Accept jurisdiction over this matter;

       B. Award Plaintiff for his past and future loss of wages and benefits, plus interest;

       C. Order Defendants to reinstate Plaintiff to a position comparable to his former position

       or, in lieu of reinstatement, award him front pay (including benefits);

       D. Award to Plaintiff liquidated damages incurred in connection with this action, equal to

       the sum amount of backpay and interest;

       E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with

       this action;

       F. Award to Plaintiff compensatory damages;

       G. Award to Plaintiff punitive damages; and

       H. Grant Plaintiff such additional or alternative relief as the Court deems just and proper.

                                       JURY DEMAND

              Plaintiff demands a trial by jury on all claims properly triable by a jury.


Dated: June 23, 2021                         Respectfully submitted:

                                                             Plaintiff Kalvin D. Williams

                                                             /s/ Cynthia N. Pietrucha
                                                             Cynthia N. Pietrucha
                                                             One of His Attorneys

                                                             Cynthia N. Pietrucha
                                                             Sulaiman Law Group, Ltd.
                                                             2500 South Highland Avenue, Suite
                                                             200
                                                             Lombard, IL 60148
                                                             cpietrucha@sulaimanlaw.com
